Exhibit Second Amended and Restated Cabot Microelectronics Corporation 2000 Equity Incentive Plan [Initial][Annual] Restricted Stock Units Award Agreement for Directors [Award Date] [Director Name]] [Director Address] Dear [Director First Name]: I am pleased to inform you (the “Participant”) that the Board of Directors (the “Board”) of Cabot Microelectronics Corporation (the “Company”), based on the recommendation of the Nominating and Corporate Governance Committee of the Board, has approved your participation in the Second Amended and Restated Cabot Microelectronics Corporation 2000 Equity Incentive Plan, as amended and restated September 23, 2008 (the "Plan") in consideration of your [initial][annual] service as a Director of the Company.A Restricted Stock Units (“RSUs”) Award (the “Award”) is hereby awarded to the Participant pursuant to the terms of the Plan and this Restricted Stock Units Award Agreement (the “Agreement”).Each RSU represents the right to receive one share of Company common stock (“Stock”) on the applicable vesting date pursuant to the Agreement and the Plan.A copy of the Plan is enclosed. Participant Type of Award Number of Shares Subject to RSUs Fair Market Value of Shares Subject to RSUs onDate of Award, [Annual Meeting for Annual; Date of Election/ Appointment for Initial] Participant ID Number [Director Name] Restricted Stock Units (RSUs) [] [FMV/closing price on award date] [xxx-xx-xxxx] Date of Award [AD] Vesting Date(s) [equally, in quarters, over 4 yrs., beginning on first anniversary, for annual; equally, in quarters, over 3 yrs., beginning on AD, for initial] Award Number [Annual Meeting Date for Annual][Date of Appointment for Initial] 25% [1st anniv. AD]; [AD] 25% [2nd anniv. AD]; [1st anniv. AD] 25% [3rd anniv. AD];[2d anniv. AD] 25% [4th anniv. AD]; [3d anniv. AD] [xxxxx] This Agreement provides the Participant with the terms of the Award granted to the Participant. The terms specified in this Agreement are governed by the provisions of the Plan, which are incorporated herein by reference. The Compensation Committee of the Board (the “Committee”) has the exclusive authority to interpret and apply the Plan and this Agreement.Any interpretation of the Agreement by the Committee and any decision made by it with respect to the Agreement are final and binding on all persons.To the extent that there is any conflict between the terms of this Agreement and the Plan, the Plan shall govern.
